DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are pending, claims 3 and 7-12 having been withdrawn.  Applicant's response filed April 27, 2022 is acknowledged.
Claims 1, 2, 4-6 and 13-15 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “the entry point recessed substantially below the wash tube first end.”  The term “substantially below” is indefinite because it cannot be ascertained what is considered as being “substantially below” the wash tube first end.  The Specification does not appear to provide guidance for how to determine whether an entry is “substantially” below the wash tube first end” because the only support for the entry point recessed below the wash tube first end could only be located in Fig. 3).  There is nothing in the Specification or Drawings that appear to discuss how far recessed the entry point is to the first end of the wash tube nor is there any indication that the Drawings are drawn to scale.  Appropriate correction is required.
Claims 2, 4-6 and 13-15 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,552,163 to Biancalana et al. in view of U.S. Patent No. 5,275,668 to Dell et al.
As to claim 1, Biancalana discloses an apparatus comprising: a portable body (see Biancalana Fig. 1, ref.#1 and 2, col. 2, lines 28-34), an instrument inlet (see Biancalana Fig. 1, ref.#5); a wash tube (see Biancalana Fig. 1, ref.#4, 7); a contaminated water drain basin (see Biancalana Fig. 1, ref.#15); the instrument inlet in linear alignment with the wash tub and the contaminated water drain basin (see Biancalana Fig. 1, ref.#4,, 5, 7, 15); a water delivery activation device (see Biancalana col. 3, lines 7-26, col. 4, lines 53-64); and a plurality of water jets positioned about approximately equi-distant around the wash tube (see Biancalana Fig. 1, ref.#10 where two nozzles are on opposite sides).  Biancalana further discloses that the contaminated water drain basin is tubular and tapered (see Fig. 1, ref.#15; col. 2, line 57) and can be considered substantially curved.  To the extent that it could be argued that Biancalana’s basin is not substantially curved, changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).  Furthermore, Biancalana discloses a cover face (see Biancalana Fig. 1 where mouth pipe 8 has an upper face portion (read as the cover face) that is fitted over the covering member 2 with its peripheral edge 8a) and wherein the instrument inlet 5 is in communication with the cover face at a first end (see Biancalana Fig. 1, ref.#5 where the opening 5 communicates with the upper end of the cover face 8); the instrument inlet comprising an entry point at a second end (see Biancalana Fig. 1, ref.#5 where bottom of opening 5 comprises an entry point at a second end); the wash tube comprises a first end and a second end (see Biancalana Fig. 1, ref.#7 and 4 where element 7 has a first end located at the top and a second end located at the bottom); and that the entry point is recessed substantially below the wash tube first end (see Biancalana where the top of element 7 is located above the bottom of opening 5 and thus can be considered as recessed substantially below the wash tube first end).
Biancalana discloses that the water is supplied by water supply pipe 44 (see Biancalana col. 3, line 64).  While Biancalana does not explicitly disclose that the water supply is connected to an external water source pump, Dell discloses a similar cleaning apparatus wherein the water supply is via an external water source pump (see Dell Fig. 8, ref.#3).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the water delivery activation device and water supply of Biancalana be in communication with an external water source pump as disclosed by Dell and the results would have been predictable (supplying water to a cleaning device). 
As to claim 2, the combination of Biancalana and Dell discloses that the water delivery activation device can comprise an instrument proximity sensor (see Biancalana col. 3, lines 7-26 and col. 4, lines 53-64).
As to claim 4, the combination of Biancalana and Dell further discloses a contaminated water drainage unit (see Biancalana Fig. 1, ref.#17 waste-pipe).
As to claim 5, the combination of Biancalana and Dell further discloses a drained contaminate water cleaning device (see Fig. 1, ref.#9 grate, col. 2, lines 51-55).
As to claim 6, while Biancalana does not explicitly disclose that the drained water cleaning device supplies water to the plurality of positioned water jets, Dell discloses a similar apparatus wherein the drained water is recirculated (see Dell Fig. 8 and col. 5, lines 13-24).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Biancalana to include a recirculation circuit as disclosed by Dell in order to conserve water and resources.
As to claim 14, the combination of Biancalana and Dell discloses that the water delivery activation device/instrument proximity sensor controls the operation of the cleaning cycles and is considered as disclosing a flushing cycle timer (see Biancalana col. 4, lines 53-64).
As to claim 15, the combination of Biancalana and Dell further discloses an external water source filter (see Biancalana Fig. 1, ref.#45 filter).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,552,163 to Biancalana et al. in view of U.S. Patent No. 5,275,668 to Dell et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0271659 to Russ.
Biancalana and Dell are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 13, Biancalana discloses that the device to be cleaned is detected by a beam sensor (see Biancalana col. 3, lines 7-26 and col. 4, lines 53-64).  To the extent that the beam sensor cannot be considered an instrument materials sensor (even though it technically detects that a material is placed in the device), Russ discloses a similar sanitation system wherein various proximity sensors are known in the art, such as inductive sensors, capacitive sensors, etc. (see Russ paragraph [0053]).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the beam sensor disclosed by Biancalana with any of the sensors disclosed by Russ, and the results would have been predictable (sensing the presence of the piece of equipment to be cleaned).

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the cited prior art, particularly Biancalana, does not disclose the newly added claim limitations, as discussed in the rejection above, Biancalana appears to disclose the newly added claim limitations.  Annotated Fig. 1 of Biancalana is provided below:

    PNG
    media_image1.png
    738
    866
    media_image1.png
    Greyscale

As discussed in the rejection above, Biancalana discloses a cover face (see Biancalana Fig. 1 where mouth pipe 8 has an upper face portion (read as the cover face) that is fitted over the covering member 2 with its peripheral edge 8a) and wherein the instrument inlet 5 is in communication with the cover face at a first end (see Biancalana Fig. 1, ref.#5 where the opening 5 communicates with the upper end of the cover face 8); the instrument inlet comprising an entry point at a second end (see Biancalana Fig. 1, ref.#5 where bottom of opening 5 comprises an entry point at a second end); the wash tube comprises a first end and a second end (see Biancalana Fig. 1, ref.#7 and 4 where element 7 has a first end located at the top and a second end located at the bottom); and that the entry point is recessed substantially below the wash tube first end (see Biancalana where the top of element 7 is located above the bottom of opening 5 and thus can be considered as recessed substantially below the wash tube first end).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714